Citation Nr: 1227381	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for service-connected pneumoconiosis, evaluated as noncompensable prior to September 10, 2010, 10 percent disabling from September 10, 2010 to October 8, 2010, and 30 percent disabling since October 9, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.

The Veteran appeared at a hearing before a local hearing officer at the RO in January 2009.  He also appeared at a Travel Board hearing before a Veterans Law Judge (VLJ) in October 2009.  Transcripts of the hearings are of record.

In September 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  The VLJ who conducted the October 2009 hearing and adjudicated the claim in September 2010 has since left the employ of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2012 letter, the Board informed the Veteran that the VLJ who presided at the October 2009 hearing, who would ordinarily have participated in making the final determination of the claim, was no longer employed by the Board and that the Veteran had the right to a hearing before another VLJ.  In a response received in July 2012, the Veteran requested another Travel Board hearing before a VLJ who will decide this case.  The case, therefore, is remanded to accommodate the Veteran's request for an additional hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in the order that the request was received.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

